Citation Nr: 0940526	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 
1988 and from October 1990 to May 1991, with additional 
service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was previously denied 
in a September 1995 rating decision.  The Veteran was 
notified of the decision but did not perfect an appeal.

2.  The evidence received since the September 1995 denial of 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is new in that it is not 
cumulative and was not previously considered by decision 
makers.  The evidence is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, in a September 1995 rating decision.  At that time, the 
RO found that the Veteran did not meet the full diagnostic 
criteria for a diagnosis of PTSD and that there was otherwise 
no relationship between any other psychiatric disorder and 
her active service.  The claim accordingly was denied.

Although in the November 2005 rating decision on appeal the 
RO declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the September 1995 decision 
became final because the veteran did not file a timely 
appeal.

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen her claim in May 2005.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in September 1995 consisted of the Veteran's service 
medical records, the Veteran's post-service medical records, 
and her own statements.  The RO found that the Veteran did 
not meet the full diagnostic criteria for PTSD, and that 
there was no evidence relating her diagnosis of depression to 
her active service.

New evidence received since the 1995 denial of the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, includes October 2005, March 2006, and October 
2008 letters from the Veteran's treating psychiatrist in 
which the psychiatrist related the Veteran's PTSD and 
depression to her active service, specifically to her 
father's death which occurred while she was overseas in Saudi 
Arabia at the beginning of the Persian Gulf War.  The 
psychiatrist also indicated that the Veteran endorsed 
flashbacks associated with traumatic events that she 
experienced while in service, including vivid memories of 
chemical warfare drills, memories of burned bodies in blown 
up vehicles, and the sounds of bombs exploding in the 
distance.  The Board finds those statements relating the 
Veteran's PTSD and depression to her active service to be 
evidence that is both new and material, as it demonstrates a 
diagnosis that potentially meets the requisite diagnostic 
criteria and a potential nexus to service.  The opinion has 
been presumed credible for the purpose of determining whether 
to reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, because new and 
material evidence has been submitted, the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the appeal is allowed.


REMAND

The October 2008 statement from the Veteran's private 
treating psychiatrist suggests that the Veteran endorses 
nightmares, flashbacks, and an exaggerated startle response 
related to memories of her service, consistent with a 
diagnosis of PTSD that meets the DSM-IV criteria.  38 C.F.R. 
§ 4.125(a); Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM- IV).  Similarly, VA treatment 
records dated from June 1992 to November 1994 demonstrate a 
diagnosis of PTSD, as well as diagnoses of an adjustment 
disorder with mixed events related to her father and a mood 
disorder.  These diagnoses were based, for the most part, on 
the mental impact of her father's death while she was in 
service, as well as the nightmares and flashbacks that she 
suffered due to the events that she witnessed in service.  
However, on VA examination in January 1995 and June 2007, 
each examiner determined that the Veteran failed to endorse 
symptoms consistent with the DSM-IV criteria.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has 
already been afforded VA examinations with respect to her 
claim.  However, the 1994 examiner did not explain why the 
Veteran did not meet the criteria for PTSD, and the 2007 
examiner, while explaining the Veteran did not endorse 
"behavioral, social changes, re-experiencing and heightened 
physiological arousal due to service," did not address the 
Veteran's private treatment records demonstrating a diagnosis 
of PTSD and the Veteran's lay statements that she has 
experienced nightmares, flashbacks, and responses to noises 
which sound like sirens for many years, nor did the examiner 
address the Veteran's ongoing guilt that she could not come 
home when her father was ill and the difficult time she had 
traveling to and from her base in Saudi Arabia while trying 
to get to her father.

The failure to adequately explain why the Veteran's symptoms 
did not meet each of the diagnostic criteria for PTSD renders 
the existing reports of VA examination inadequate for rating 
purposes.  In addition, the existing reports of examination 
are inadequate for rating purposes because neither examiner 
addressed whether the Veteran's major depression was related 
to her active service.  Because the record demonstrates that 
the Veteran has been diagnosed with depression in addition to 
PTSD, and it is unclear to the Board whether her depression 
may be related to her active service, the Board finds that an 
examination for an opinion addressing this question is also 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any currently 
diagnosed psychiatric disorder, to 
include PTSD, is related to service.

a.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD, and should specifically state 
whether or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV 
is met, providing a detailed 
rationale for why each criterion is 
or is not met.  Any further 
indicated special studies, including 
psychological studies, should be 
accomplished.

b.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether each alleged 
stressor found to be established by 
the evidence of record was 
sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  All 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

c.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the Veteran's military 
service.

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


